Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a Final action on the merits in response to the application filed on 09/08/2022.
Claims 1-20 have been amended. Claims 1 – 20 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered. 
Response to Arguments
Applicant’s remarks have been considered.
Applicant argues, “ independent claim 1 does not recite subject matter which
can be categorized as mathematical concepts, certain methods of organizing human activity and/or mental processes.” (pg. 9)
Examiner respectfully disagrees. The claimed limitations encompass Mental Process related to observation and evaluation of data. The claims recite obtaining an indication of a goal configuration, the goal configuration indicating a goal defined by a goal definition, a target improvement in relation to the goal…;
obtaining data from the data source according to the goal configuration, the data including record data from one or more of database records of the data source; 
generating a simulation based, at least in part, on the obtained data and the 15goal configuration, the simulation representing predicted future performance in relation to the goal over a period of time.  These limitations encompass performing a simulation of a predicted future performance for a goal involves evaluating/analyzing the goal data to obtain a result (EPG), which can be performed in the human mind or with a pen and paper.  Accordingly, the claim recites an abstract idea of Mental Processes


Applicant argues similar to Enfish, “Some implementations of independent claim1, by way of example, provide improvements in the functioning (including implementation, usefulness and performance) of a database system implemented using a server system and database technology by being integrated into a practical application of the database system…” (pgs. 9-10)
 In Enfish, the U.S. Court of Appeals for the Federal Circuit asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., self-referential table for a computer database), or instead on a process that qualifies as an abstract idea for which computers were invoked merely as a tool.  To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification.  Specifically, the court found the claims to be directed “to a specific improvement to the way computers operate, embodied in the self-referential table,” pointing to specific benefits of the claimed invention over conventional databases, “such as increased flexibility, faster search times, and smaller memory requirements.”  Enfish, No. 2015-1244 at *12, *15.  
However, examiner disagrees with Applicant that the same reasoning is applicable to the Applicant’s claims.  Unlike Enfish the instance claims are directed to using generic computer components (e.g. a server system) to perform generic computer functionality including obtaining goal information, obtaining data from a data source, simulating performance and providing a likelihood. There is no support in the Specification or the claims of an improvement to a technology (e.g. a computer) or to a technical field.  At best Applicant the claims support an improved business process for recommendation and simulation of goals.

Applicant argues, “ under the USPTO Step 2B analysis, one or more combinations of features in some implementations of independent claim 1, by way of example, amount to significantly more than the abstract idea as characterized by the Office Action. Reasons for this are discussed below with respect to novel features of claim 1. Thus, Applicant submits that independent claim 1 adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept is present.” (pg. 10)
To the extent Applicant maintains that the limitations of claim 1 necessarily amount to “significantly more” than an abstract idea because the claimed apparatus is allegedly patentable over the prior art, Applicant  misapprehends the controlling precedent. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 566 U.S. at 90.
Further, the steps of obtaining an indication of a goal, obtaining data and generating a simulation receiving are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor  is anything other than a generic, off-the-shelf computer component (see Specification ¶0044 and ¶0127). Courts decisions such as  Symantec, TLI, and OIP Techs. (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc are a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.

The remainder of Applicant’s arguments are moot in view of new grounds of rejection as necessitated by amendment.

Claim Objection
Claim 2 is objected to for the following informality. Claim 2 recites, “b) one or more scheduled product[_]releases,” at line 11. Claims 9 and 16 are objected to under the same rationale. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8 and 15 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites, “each corresponding goal definition” at line 8. There is insufficient antecedent basis for this limitation in the claim. Claims 8 and 15 are rejected based on the same rationale.  
	
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
obtaining an indication of a goal configuration, the goal configuration indicating a goal defined by a goal definition, a target improvement in relation to the goal…
obtaining data from the data source according to the goal configuration, the data including record data from one or more of database records of the data source; 
generating a simulation based, at least in part, on the obtained data and the 15goal configuration, the simulation representing predicted future performance in relation to the goal over a period of time;
	The limitation under its broadest reasonable interpretation covers Mental Processes related to observation and evaluation, but for the recitation of generic computer components (e.g. a server system). For example, performing a simulation of a predicted future performance for a goal involves evaluating/analyzing the goal data to obtain a result (EPG), which can be performed in the human mind or with a pen and paper.  Accordingly, the claim recites an abstract idea of Mental Processes.  Claims 8 and 15 substantially recites the subject matter of Claim 1 and reflects the same abstract concept.
	The dependent claims encompass the same abstract concept. Claim 2 is directed to generating the simulation, Claims 3-4 are directed to a visual representation of a likelihood, Claim 5 is directed to the indication comprising confidence levels, Claim 6 is directed to a predicted improvement and Claim 7 is directed to generating a simulation. Claims 9-14 and 16-20 substantially recite the subject matter of Claims 2-7 and encompass the same abstract concept.
	The judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of a database system implemented using a server system and a client device. Claim 8 recites the additional elements of a client device. Claim 15 recites the additional elements of a computer program product comprising CRM code executed by one or more processors retrieved from a non-transitory CRM and client device. These are generic computer components recited at a high level of generality as performing generic computer functions. For instance, the steps of obtaining an indication of a goal configuration and obtaining data from a data source are data gathering activities and considered extra-solution activity. The step of generating a simulation representing predicted future performance involves data analysis. The step of providing a display of a visual representation based on user interaction with the visual indication of the simulation is considered data gathering/input activity and displaying the result of the analysis. Examiner notes that activities such as hovering and clicking on elements of a screen to display data is generic display functionality.
Each of the additional limitations are no more than mere instructions to apply the exception using a generic computer components (e.g. a server, a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. server, a processor). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above the additional elements of a server system, a processor, a CRM, etc. performing the steps of providing, obtaining, determining and providing such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the steps of obtaining an indication of a goal, obtaining data and generating a simulation receiving are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor  is anything other than a generic, off-the-shelf computer component (see Specification ¶0044 and ¶0127). Courts decisions such as  Symantec, TLI, and OIP Techs. (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc are a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-20 are not patent eligible.  



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al. (US2017/0103368) in view of Phillips et al. (US 2014/0358825).

Claim 1:
Gupta discloses:
A system comprising: a database system implemented using a server system, the database system 5configurable to cause: (see at least Figure 2 and ¶0026, cloud storage)
obtaining an indication of a goal configuration, the goal configuration including a goal defined by a goal definition, a target improvement in relation to the goal, and a target date, the 10goal definition identifying two or more database fields corresponding to database records of at least one data source; (see at least ¶0014-¶0017, user interface for receiving input for an employment diversity plan including achieving an employment diversity goal)
obtaining data from the data source according to the goal configuration, the data including record data from one or more of the database records of the data source; (see at least ¶0018, obtain employment information regarding the company for a data structure; see also ¶0045)
generating a simulation based, at least in part, on the obtained data and the 15goal configuration, the simulation representing predicted future performance in relation to the goal over a period of time; and (see at least Figures 5A-5C and associated text; see also ¶0071, interface identifying employment information and a set of projections; see also ¶0048)
providing, for display by a client device, a visual representation of the simulation, the visual representation configured to provide,… (see at least Figure 5B and associated text; see also ¶0071, interface identifying employment information and a set of projections)
While Gupta discloses the above limitations, Gupta does not explicitly disclose the following limitations; however, Phillipps does disclose:
providing, for display by a client device, a visual representation of the simulation, the visual representation configured to provide, responsive to a user interaction with the visual representation:  an indication of a likelihood of achieving the target improvement in relation to the goal by the target 20date, and an indication of a likelihood of achieving m at one or more points in time, a corresponding improvement amount different from the target improvement.  (see at least Figure 1C and associated text; see also ¶0054, results may include an interactive interface visual representation of simulation related to the goal; see also ¶0055-¶0056, dynamically display and update outcomes or results by showing a user what actions are recommended to obtain the desired result and where the objects around the graph can moved or resized to display recommendations and confidence metrics) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the recommendations to achieve a goal as in Gupta with the dynamic display and update of outcomes or results based on a desired goal of Phillips to provide an interactive data visualization to facilitate user understanding of how various inputs may impact a goal.

	
Claim 2:
Gupta and Phillips disclose claim 1. Gupta further discloses:
wherein generating the simulation is further based, at least in part, on one or more of: a) one or more additional goal configurations, each additional goal configuration including a corresponding 25goal defined by a corresponding goal definition, a corresponding target improvement in relation to the corresponding goal, and a corresponding target date, the target improvement of each 45Attorney Docket No.: SLFCP287/4234US/JFG/JFG/ERH of the additional goal configurations including a numerical value indicating a corresponding target percentage increase or decrease in relation to the corresponding goal by the corresponding target date, each corresponding goal definition being defined by a corresponding formula identifying two or more database fields corresponding to 5database records of at least one data source, b) one or more scheduled product releases, or c) one or more scheduled advertising campaigns.  .  (see at least ¶0020, generate one or more changes to hiring procedures or rates to achieve a goal such as increase number of employees, changes to promotion rates, etc.; see also ¶0044, recommending a different period to achieve goal; see also ¶0049, id strategies to achieve goals)

Claim 3:
Gupta  and Phillipps disclose claim 1. Gupta further discloses:
wherein the corresponding the improvement amount is less than the target improvement.  (see at least ¶0049, cloud server may determine that a particular percentage increase to a hiring rate of female employees causes the company to achieve the employment diversity goal within a particular period of time; see also Figure 5B and associated text)

Claim 4:
While Gupta discloses Claim 3, and Gupta further discloses a likelihood or probability of achieving a goal (see ¶0043), Gupta does not explicitly disclose the following limitation; however, Phillipps does disclose: 
wherein a point in time corresponds to a portion of the visual representation. (see Figure 1C and associated text; see also ¶0056, user may move result object around graph where an x axis may represent time)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the recommendations to achieve a goal as in Gupta with the dynamic display and update of outcomes or results based on a desired goal of Phillips to provide an interactive data visualization to facilitate user understanding of how various inputs may impact a goal.

Claim 7:
Gupta discloses claim 1. Gupta further discloses:
wherein the simulation is generated responsive to processing an indication of user input indicating a request to generate the simulation.  (see at least Figures 5A-5C and associated text; see also ¶0071-¶0073, interface identifying employment information and a set of projections; see also ¶0048)

Claims 8-11 and 14 for a method and Claims 15-18 for a computer program product substantially recite the subject matter of Claims 1-4 and 7 and are rejected based on the same rationale.


Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al. (US2017/0103368) in view of Phillips et al. (US 2014/0358825 further in view of Goldman et al. (US 2016/0239917).

		
Claim 5:
While Gupta and Phillipps disclose claim 1 and  Gupta further discloses the indication of the likelihood of achieving the target improvement in relation to the goal by the target date comprising one or more 20confidence levels, each confidence level having, for one or more points in time, a) a corresponding predicted improvement percentage or predicted goal amount in relation to the goal  (see at least ¶0043, cloud server may determine a probability associated with achieving a goal and ¶0053, generate a score for each diversity plan (e.g. recommendation) for the likelihood of achieving the goal), neither Gupta nor Phillips explicitly disclose the following limitations; however, Goldman does disclose
the indication of the likelihood of achieving the target improvement in relation to the goal by the target date comprising one or more 20confidence levels, each confidence level having, for one or more points in time, a) a corresponding predicted improvement percentage or predicted goal amount in relation to the goal and b) a corresponding confidence indicator indicating a likelihood of achieving the predicted improvement percentage or predicted goal amount in relation to the goal by the corresponding point in time.  (see at least ¶0024, probability scores based on alternate scenarios; see also ¶0034, a display with chart and likelihood of success; see also Figure 5 and associated text, see also ¶0035, performance metric view shows a likelihood of success indicator that measures a goal against a projection; see also Figure 8 and associated text)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the recommendations to achieve a goal as in Gupta and the dynamic display and update of outcomes or results based on a desired goal of Phillips with displaying results of predicted performance showing likelihood of success of Goldman to provide simulations to generate performance metrics in achieving goals (see Abstract) and to provide pertinent information to the user to assist in achieving the goals.

Claim 6:
While Gupta and Phillipps disclose claim 1, Gupta further discloses:
the database system further configurable to cause: responsive to processing user input in relation to a portion of the visual representation, determining a point in time indicated in the visual representation and corresponding to the portion of the visual representation;  5  (see at least ¶0049, cloud server may determine that a particular percentage increase to a hiring rate of female employees causes the company to achieve the employment diversity goal within a particular period of time; see also Figure 5B and associated text)
determining, for the determined point in time in relation to the visual representation, a) a predicted improvement percentage or predicted goal amount, and b) a corresponding confidence indicator indicating a likelihood of achieving the predicted improvement percentage or predicted goal amount in relation to the goal by the determined point in time; and(see at least ¶0043, cloud server may determine a probability associated with achieving a goal and ¶0053, generate a score for each diversity plan (e.g. recommendation) for the likelihood of achieving the goal)
While Gupta discloses the above limitations, neither Gupta nor Phillipps  explicitly disclose the following limitation; however, Goldman does disclose:
 providing, for the determined point in time, an indication of a) the predicted improvement 10percentage or predicted goal amount and b) the corresponding confidence indicator.  (see at least ¶0024, probability scores based on alternate scenarios; see also ¶0034, a display with chart and likelihood of success; see also Figure 5 and associated text, see also ¶0035, performance metric view shows a likelihood of success indicator that measures a goal against a projection; see also Figure 8 and associated text)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the recommendations to achieve a goal as in Gupta and the dynamic display and update of outcomes or results based on a desired goal of Phillips with displaying results of predicted performance showing likelihood of success of Goldman to provide simulations to generate performance metrics in achieving goals (see Abstract) and to provide pertinent information to the user to assist in achieving the goals.

Claims 12 and 13 for a method and Claims 19 and 20 for a computer program product substantially recite the subject matter of Claims 5 and 6 and are rejected based on the same rationale.

Conclusion


	The prior art made of record and not relied upon is considered relevant but not applied:
Basu et al. (US 11,087,261) discloses performing predictive analysis of future values of key performance indicators based on modeling and adjusting future times. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683